Fourth Court of Appeals
                               San Antonio, Texas

                                    JUDGMENT
                                  No. 04-13-00288-CV

                                  Scherry JEFFCOAT,
                                        Appellant

                                            v.

                                    James ARNOLD,
                                       Appellee

                From the 198th Judicial District Court, Kerr County, Texas
                                Trial Court No. 101202B
                      Honorable M. Rex Emerson, Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE CHAPA

    In accordance with this court’s opinion of this date, this appeal is DISMISSED. We
ORDER that appellant, Scherry Jeffcoat, bear all costs of this appeal.

      SIGNED May 29, 2013.


                                             _________________________________
                                             Luz Elena D. Chapa, Justice